Title: Thomas Jefferson to Charles Caldwell, 12 June 1814
From: Jefferson, Thomas
To: Caldwell, Charles


          Sir Poplar Forest near Lynchburg June 12. 14.
          Your letters of Apr. 25. & 30. came to me by the same mail as I was leaving Monticello on a journey to a distant place, from which this acknolegement of them is now written. I
			 had before
			 known something of the Portfolio by character, but had never seen a No of it till that you have been so kind as to send me. it is certainly a favorable specimen of the candor and abilities by which it is likely to be conducted in your hands. I shall gladly
			 become a subscriber, with your permission, and especially if you have any agent who can recieve the annual subscription within this state, the remittance of small sums to a distant state, in a
			 medium
			 recievable there, being a considerable obstacle to such engagements.the objects of this publication are useful & worthy of encouragement, and no
			 part of them more so than that of
			 preserving the biography of our distinguished characters. there is a gentleman of this state, of the first order of talents, engaged in preparing something of this kind. but whether his particular vocations will permit him to pursue it, when it may appear, or whether during his life,
			 I am not able to say. his views are confined to this state alone.
          I recieve with due acknolegements your invitation to myself to lend a hand to this useful undertaking, and should not perhaps have declined it at a period of life when the energies of the mind might have been a safe pledge for performance. but I sensibly feel the effect of years on the active powers of the mind as well as of the body. perhaps too a surfiet of the labors of the writing table, during a long course of public employment, may have increased my repugnance to them, strengthened the desire of retirement from them, and of consigning the close of life to the rest & tranquility suitable to it’s state of decay.
          when too I review the characters which were of principal effect in the stand which was made, in the public councils of this state, against British usurpation, I am sensible of being little able to contribute to their biography. these were Patrick Henry, Richard Henry Lee, George Mason, Richard Bland, George Wythe, Edmund Pendleton, Peyton Randolph, John Page, Mann Page, of the dead, and others doubtless who do not now occur. nearly the whole of these, being country gentlemen, residing in different parts
			 of the state distant from one another, & from my
			 own residence also, I knew little of their private lives, connections or situations. among those who were their cotemporaries and now living, I see one person only who could render you worthy aid
			 in
			 this way. Dr Walter Jones, late a member of Congress, was intimate with R. H. Lee, lived not distant from Mason, Pendleton, one of the Pages, was the particular friend of both, and was personally acquainted with all the others named. his information is extensive, he has industry, ability, leisure, and a good
			 pen. he is well known to some of the elder physicians of Philadelphia, & should not want encouragement from myself to engage in this business, so far as my exhortations might have any effect. should he be induced to co-operate with you, you
			 will have more
			 than an equivalent for any services which I might at any time have been able to render: and with my wishes that he may, I pray you to accept assurances of my high esteem and respect.
          Th:
            Jefferson
        